Citation Nr: 0843558	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  08-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected gunshot wound (GSW) of the left leg with healed 
compound, comminuted fracture of the left tibia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran's claim was sent to 
the Huntington RO for adjudication.  Upon completion of the 
rating action, the veteran's case was transferred back to the 
Newark RO.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2008.  The record 
was kept open for 60 days to allow the veteran to submit 
additional evidence.  The veteran did not submit any 
additional evidence.  

The Board notes that the veteran submitted a statement 
requesting a review of his service-connected disability in 
May 1998.  He noted that he had suffered additional problems 
with his left leg and had developed arthritis.  The Board 
construes this statement as a claim for service-connection 
for secondary disabilities related to the veteran's service-
connected GSW.  

In addition, as noted infra, the Board has determined that 
the veteran has a claim for an increased rating pending from 
May 1998.  Evidence of record establishes that he had surgery 
on his left leg in March 2004.  Such surgery raises the issue 
of possible entitlement to benefits under 38 C.F.R. § 4.30 
(2008).  

The issues of service connection for the additional 
disabilities and/or possible entitlement to benefits under 
38 C.F.R. § 4.30, have not been developed or certified on 
appeal.  They are referred to the RO for such further 
development as may be required.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran served as an infantry unit commander in the 
Republic of Vietnam.  He was wounded in combat in November 
1969.  He sustained a GSW of the left tibia, approximately 
mid-shaft.  He suffered a comminuted, open fracture of the 
tibia.  

The veteran submitted his original claim for VA disability 
compensation benefits in March 1971.  He was granted service 
connection for his GSW that same month and awarded a 30 
percent disability evaluation.  The veteran's disability was 
evaluated as involving muscle group XI, Diagnostic Code 5311.  
A 30 percent rating was, and is, the maximum schedular 
disability rating available under that diagnostic code for a 
severe muscle injury.  See 38 C.F.R. §§ 4.56, 4.73 (2008).

The veteran submitted a claim regarding his service-connected 
GSW disability in May 1998.  He asked that his disability be 
re-evaluated.  He noted that his leg had bowed and after 
years of use the left knee had deteriorated to the extent 
that his meniscus was damaged and required surgery.  He also 
said that he had developed an arthritic condition.

He sent the claim to the New York, New York, RO and there is 
a date stamp indicating receipt of the claim by the RO on May 
29, 1998.  There is no indication in the claims folder that 
any action was ever taken on the claim.  Thus the veteran has 
a pending claim for an increased evaluation from that date, 
rather than June 2007.

The veteran submitted a statement that was received at the 
Newark RO in June 2007.  He stated that he was seeking an 
increase for his disability as it had gotten worse.  He said 
he had required surgery on his left knee for a disability 
that was caused by his service-connected disability.  He 
submitted medical records from several sources in support of 
his claim.

The records related to a period from September 2003 to 
December 2005.  The several physicians noted that the veteran 
had developed a bow in his left leg.  This was attributed to 
problems resulting from the veteran's service-connected GSW.  

The records included a letter to a Dr. L. Livingston, from W. 
Oppenheim, M.D., wherein it was noted that Dr. Livingston had 
performed arthroscopic surgery on the left knee in 1995.  The 
records also included the operative report from Dr. Oppenheim 
who performed proximal and midshaft tibial corticotomies, a 
fibular osteotomy, and applied a bi-level double Taylor 
spatial frame to help straighten the veteran's left tibia in 
March 2004.

The veteran was afforded a VA examination in November 2007.  
The examiner reviewed the claims folder and provided an 
opinion that said the veteran's osteoarthritis was secondary 
to the abnormal stresses and weightbearing that were the 
result of the tibia fracture in service.  

The RO denied the veteran's claim for an increased rating 
based on the veteran being in receipt of the maximum 
schedular rating for his disability in December 2007.  The 
rating decision only looked to the date of the claim from 
June 2007 and did not consider the veteran for a possible 
increase in the period from May 1998 to June 2007.  

Given that the veteran has an open claim since May 1998, he 
should be given the opportunity to submit evidence in support 
of an increased rating since that time.  The veteran has 
provided only a portion of the records from his private 
physicians.  He should be asked to provide the necessary 
authorizations to obtain complete records related to 
treatment for his service-connected GSW, or to provide the 
records themselves from May 1997 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1997 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

2.  Upon completion of the above 
development, the veteran should be 
scheduled for an orthopedic examination 
to determine the nature and extent of the 
residuals of his GSW of the left leg.  
The claims folder and a copy of this 
remand should be made available to, and 
review by the examiner.  The examiner 
should fully describe the manifestations 
of the veteran's GSW of the left leg 
disability.  The examiner should provide 
a complete rationale for all conclusions 
reached.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


